Roberts, J.
This case comes into this Court by appeal, upon an agreed statement of facts upon which it was tried below.
*438But one question need "be considered..
On the 3d day of February, 1857, Gerrell sold the lots to Gould. On the 2d day of March, 1857, the Sheriff levied on the lots as the property of Gerrell, and afterwards sold the same to Rogers at a regular sale by virtue of the execution. The execution issued upon a judgment rendered on the 21st day of November, 1856.
It does not appear in what Court or in what county the judgment was rendered; and therefore it cannot be known that it was a lien upon the lots at the time of their sale to Gould. In the absence of such lien that sale was good.
We cannot infer that the judgment was rendered in Milam county, in which the lots were situated; because there is no fact in the record from which such inference would necessarily follow.
This being decisive, other matters involved in the case will not be referred to.
Judgment affirmed.